Title: To James Madison from John Wilcocks, 28 January 1797
From: Wilcocks, John
To: Madison, James


Sir,
Saturday January 28th 97.North 3d Street No 30.
I have occasion to send a commission to Williamsburg Virginia for the examination of a witness (on interrogatories) in a Law suit depending in the courts of this State: you will permit me to ask the favor of you to name two Gentleman to me as Commissioners for that purpose; You will pardon the liberty, with compliments to Mrs. Madison I have the honor to be Sir Your most humble Servt:
John Wilcocks
